Name: Commission Regulation (EU) NoÃ 141/2013 of 19Ã February 2013 implementing Regulation (EC) NoÃ 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics based on the European Health Interview Survey (EHIS) Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  communications;  health;  information technology and data processing
 Date Published: nan

 20.2.2013 EN Official Journal of the European Union L 47/20 COMMISSION REGULATION (EU) No 141/2013 of 19 February 2013 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics based on the European Health Interview Survey (EHIS) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1338/2008 of the European Parliament and of the Council of 16 December 2008 on Community statistics on public health and health and safety at work (1), and in particular Article 9(1) thereof, Whereas: (1) Regulation (EC) No 1338/2008 establishes a common framework for the systematic production of European statistics on public health and health and safety at work. (2) Pursuant to Article 9(1) of Regulation (EC) No 1338/2008, implementing measures are needed to specify the data and metadata to be provided on health status, health determinants and health care covered by Annex I to that Regulation and to set the reference periods and intervals for providing these data. (3) Those data represent a minimum statistical data set that should allow better monitoring of the Unions health programmes and policies on social inclusion and social protection, health inequalities and healthy ageing. (4) Confidential data sent by Member States to the Commission (Eurostat) should be handled in accordance with the principle of statistical confidentiality as laid down in Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (2) and with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3). (5) A cost-benefit analysis has been carried out and evaluated in accordance with Article 6 of Regulation (EC) No 1338/2008. It has demonstrated that the availability of comparable Union-wide data is likely to be of great benefit for health and social policy decisions and for scientific purposes, with the use of common tools allowing data consistency across countries, even though the related costs would vary depending on the degree of integration of the requested variables and methodology within existing national surveys. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Scope European statistics based on the European Health Interview Survey (EHIS) shall concern health status, health care and health determinants as well as socio-demographic characteristics of the population aged 15 and over. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: 1. household means a person living alone or a group of people who live together in the same private dwelling and share expenditure, including the joint provision of the essentials of living; this definition does not cover collective households such as hospitals, care or residential homes, prisons, military barracks, religious institutions, boarding houses or hostels. 2. usual residence means the place where a person normally spends the daily period of rest, regardless of temporary absences for purposes of recreation, holidays, visits to friends and relatives, business, medical treatment or religious pilgrimage or in default, the place of legal or registered residence. Only the following persons shall be considered to be usual residents of the geographical area in question: (a) those who have lived in their place of usual residence for a continuous period of at least 12 months before the reference date; or (b) those who arrived in their place of usual residence in the 12 months before the reference date with the intention of staying there for at least one year. Where the circumstances referred to in points (a) or (b) cannot be established, usual residence shall mean the place of legal or registered residence. 3. microdata means non-aggregated observations or measurements of characteristics of individual units. 4. metadata means data defining and describing other data as well as statistical business processes. Article 3 Data required 1. Each Member State shall provide to the Commission (Eurostat) the microdata set out in Annex I. 2. These microdata shall be based on nationally representative probability samples. 3. With a view to achieving a high level of harmonisation of the survey results across countries, the Commission (Eurostat), in close cooperation with Member States, shall propose methodological and practical recommendations and guidelines on sampling and the implementation of the survey in the form of a European Health Interview Survey Manual including a model questionnaire. 4. The minimum effective sample size, calculated on the assumption of simple random sampling, is set out in Annex II. Weighting factors shall be calculated to take into account the units probability of selection, non-response and, as appropriate, adjustment of the sample to external data relating to the distribution of persons in the target population. 5. Small parts of the national territory amounting to no more than 2 % of the national population of respective Member States and the national territories listed in Annex III are excluded. Article 4 Reference year and population 1. The reference year shall be 2013, 2014 or 2015. 2. The reference population shall be individuals aged 15 and over living in private households residing in the territory of the Member State concerned at the time of the data collection. 3. The collection of data shall be spread over at least three months including at least one month of the autumn season (September-December). Article 5 Reference metadata 1. The quality-related reference metadata shall be provided according to the European Statistical System standard specified by the Commission (Eurostat) and agreed with the Member States. 2. Member States shall provide these metadata to the Commission (Eurostat) not later than two months after transmission of the microdata. Article 6 Provision of microdata and reference metadata to the Commission (Eurostat) 1. Member States shall provide finalised, validated and weighted microdata and quality-related reference metadata required by this Regulation in accordance with an exchange standard specified by the Commission (Eurostat). Microdata and quality-related reference metadata shall be provided using the Single Entry Point services. 2. Microdata shall be made available at the latest by 30 September 2015 or nine months after the end of the national data collection period in cases where the survey is carried out beyond December 2014. Article 7 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 70. (2) OJ L 87, 31.3.2009, p. 164. (3) OJ L 8, 12.1.2001, p. 1. ANNEX I Microdata to be submitted to the Commission (Eurostat) TECHNICAL SURVEY VARIABLES Variable name Description Answer categories and codes Filter PID Identification number of respondent 10-digit number  1 missing Everybody HHID Identification number of household 10-digit number  1 missing Everybody PRIMSTRAT Primary strata as used in the selection of the sample 0001  9999  2 not applicable (no stratification) Everybody PSU Primary sampling units as used in the selection of the sample 0001  9999  2 not applicable (no multistage sampling) Everybody WGT Final individual weight Number 5.3  1 missing Everybody PROXY Was the selected person interviewed or someone else (proxy interview) 1 Person himself/herself 2 Other member of the household 3 Someone else outside the household  1 missing Everybody REFYEAR Reference year of the interview 4 digits Everybody REFMONTH Reference month of the interview 1  12  1 missing Everybody INTMETHOD Data collection method used 10 Postal, non-electronic version 11 Postal, electronic version (e-mail) 20 Face-to-face, non-electronic version 21 Face-to-face, electronic version 30 Telephone, non-electronic version 31 Telephone, electronic version 40 Use of internet 50 Mixed mode collection (e.g.: both postal and interview to collect data) Everybody INTLANG Language used for interview 3-digit codes (Standard Code List Eurostat)  1 missing Everybody CORE SOCIAL VARIABLES Variable name Description Answer categories and codes Filter SEX Sex of respondent 1 Male 2 Female  1 missing (dont know, refusal) Everybody AGE Age of respondent in completed years at the time of the interview digit number  1 missing (dont know, refusal) Everybody COUNTRY Country of residence 2 digits based on NUTS, at the most aggregated level (level 0 or country level)  1 missing (dont know, refusal) Everybody BIRTHPLACE Country of birth 10 Native-born 21 Born in another EU Member State 22 Born in non-EU country  1 missing (dont know, refusal) Everybody CITIZEN Country of citizenship at time of data collection 10 National/has citizenship of the reporting country 21 Non-national/does not have citizenship of the reporting country but national of other EU Member States 22 Non-national/does not have citizenship of the reporting country but non-EU country nationality  1 missing (dont know, refusal) Everybody REGION Region of residence Coding according to NUTS at 2-digit level  1 missing Everybody DEG_URB Degree of urbanisation 1 Densely-populated area 2 Intermediate-populated area 3 Thinly-populated area  1 missing Everybody MARSTALEGAL Legal marital status 1 Never married and never been in a registered partnership 2 Married or in a registered partnership 3 Widowed or in registered partnership that ended with death of partner (not remarried or in new registered partnership) 4 Divorced or in registered partnership that was legally dissolved (not remarried or in new registered partnership)  1 missing (dont know, refusal) Everybody MARSTADEFACTO De facto marital status 1 Person living in a consensual union 2 Person not living in a consensual union  1 missing (dont know, refusal) Everybody HATLEVEL Highest level of education completed (Educational attainment) Based on ISCED-2011 classification 0  Early childhood development, pre-primary education 1  Primary education 2  Lower secondary education 3  Upper secondary education 4  Post-secondary but non-tertiary education 5  Tertiary education; short-cycle 6  Tertiary education; bachelor level or equivalent 7  Tertiary education; master level or equivalent 8  Tertiary education; doctoral level or equivalent  1 missing (dont know, refusal) Everybody MAINSTAT Self-declared labour status 10 Carries out a job or profession, including unpaid work for a family business or holding, an apprenticeship or paid traineeship, etc. 20 Unemployed 31 Pupil, student, further training, unpaid work experience 32 In retirement or early retirement or has given up business 33 Permanently disabled 34 In compulsory military or community service 35 Fulfilling domestic tasks 36 Other inactive person  1 missing (dont know, refusal) Everybody FT_PT Full or part-time work 1 Full-time 2 Part-time  1 missing (dont know, refusal)  2 not applicable MAINSTAT = 10 JOBSTAT Status in employment 10 Self-employed 21 Employee with a permanent job/work contract of unlimited duration 22 Employee with a temporary job/work contract of limited duration  1 missing (dont know, refusal)  2 not applicable MAINSTAT = 10 JOBISCO Occupation in employment ISCO-08 coded at 2-digit level  1 missing (dont know, refusal)  2 not applicable MAINSTAT = 10 LOCNACE Economic sector in employment NACE Rev. 2  sections  1 missing (dont know, refusal)  2 not applicable MAINSTAT = 10 HHNBPERS Number of persons living in household, including the respondent 0  98  1 missing (dont know, refusal) Everybody HHNBPERS_0_4 Number of persons aged 4 or younger 0  98  1 missing (dont know, refusal) Everybody HHNBPERS_5_13 Number of persons aged from 5 to 13 0  98  1 missing (dont know, refusal) Everybody HHNBPERS_14_15 Number of persons aged from 14 to 15 0  98  1 missing (dont know, refusal) Everybody HHNBPERS_16_24 Number of persons aged from 16 to 24 0  98  1 missing (dont know, refusal) Everybody HHNBPERS_25_64 Number of persons aged from 25 to 64 0  98  1 missing (dont know, refusal) Everybody HHNBPERS_65plus Number of persons aged 65 and over 0  98  1 missing (dont know, refusal) Everybody HHTYPE Type of household 10 One-person household 21 Lone parent with child(ren) aged less than 25 22 Couple without child(ren) aged less than 25 23 Couple with child(ren) aged less than 25 24 Couple or lone parent with child(ren) aged less than 25 and other persons living in household 25 Other type of household  1 missing (dont know, refusal) Everybody HH_ACT Number of persons aged 16  64 in the household who are employed 0  98  1 missing (dont know, refusal) Everybody HH_INACT Number of persons aged 16  64 in the household who are unemployed or are economically inactive 0  98  1 missing (dont know, refusal) Everybody HHINCOME Net monthly equivalised income of the household 1 Below 1st quintile 2 Between 1st quintile and 2nd quintile 3 Between 2nd quintile and 3rd quintile 4 Between 3rd quintile and 4th quintile 5 Between 4th quintile and 5th quintile  1 missing (dont know, refusal) Everybody HEALTH VARIABLES Variable name Description Answer categories and codes Filter Health status  Minimum European Health Module HS1 Self perceived general health: how a person perceives his/her health in general 1 Very good 2 Good 3 Fair 4 Bad 5 Very bad  1 missing (dont know, refusal) Everybody HS2 Long-standing health problem: Suffer from any illness or health problem of a duration of at least six months 1 Yes 2 No  1 missing (dont know, refusal) Everybody HS3 General activity limitation: Limitation in activities people usually do because of health problems for at least the past six months 1 Severely limited 2 Limited but not severely 3 Not limited at all  1 missing (dont know, refusal) Everybody Diseases and chronic conditions CD1a Suffering from asthma in the past 12 months (allergic asthma included) 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1b Suffering from chronic bronchitis, chronic obstructive pulmonary disease or emphysema in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1c Suffering from a myocardial infarction (heart attack) in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1d Suffering from a coronary heart disease or angina pectoris in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1e Suffering from high blood pressure in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1f Suffering from a stroke (cerebral haemorrhage, cerebral thrombosis) in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1g Suffering from arthrosis (arthritis excluded) in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1h Suffering from a low back disorder or other chronic back defect in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1i Suffering from a neck disorder or other chronic neck defect in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1j Suffering from diabetes in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1k Suffering from an allergy, such as rhinitis, eye inflammation, dermatitis, food allergy or other (allergic asthma excluded) in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1l Suffering from cirrhosis of the liver in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1m Suffering from urinary incontinence, problems in controlling the bladder in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1n Suffering from kidney problems in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody CD1o Suffering from depression in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody Accidents and injuries AC1a Occurrence of a road traffic accident in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody AC1b Occurrence of an accident at home in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody AC1c Occurrence of a leisure accident in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody AC2 Most serious medical care intervention for the most serious accident in the past 12 months 1 Admission to a hospital or any other health facility 2 A doctor or nurse 3 No intervention was needed  1 missing (dont know, refusal)  2 not applicable if AC1a = 1 or AC1b = 1 or AC1c = 1 Absence from work (due to health problems) AW1 Absent from work due to personal health problems in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal)  2 not applicable if MAINSTAT = 10 AW2 Number of days of absence from work due to personal health problems in the past 12 months Number of days  1 missing (dont know, refusal)  2 not applicable if AW1 = 1 Physical and sensory functional limitations PL1 Wearing glasses or contact lenses 1 Yes 2 No 3 Blind or can not see at all  1 missing (dont know, refusal) Everybody PL2 Difficulty in seeing, even when wearing glasses or contact lenses 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal)  2 not applicable If PL1 = 1 or 2 PL3 Use of a hearing aid 1 Yes 2 No 3 Profoundly deaf  1 missing (dont know, refusal) Everybody PL4 Difficulty in hearing what is said in a conversation with one other person in a quiet room even when using a hearing aid 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal)  2 not applicable If PL3 = 1 or 2 PL5 Difficulty in hearing what is said in a conversation with one other person in a noisier room even when using a hearing aid 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal)  2 not applicable If PL3 = 1 or 2 and PL4 = 1 or 2 or 3 PL6 Difficulty in walking half a km on level ground without the use of any aid 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal) Everybody PL7 Difficulty in walking up or down 12 steps 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal) Everybody Personal care activities PC1a Difficulty in feeding yourself 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 PC1b Difficulty in getting in and out of a bed or chair 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 PC1c Difficulty in dressing and undressing 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 PC1d Difficulty in using toilets 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 PC1e Difficulty in bathing or showering 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 PC2 Usually receiving help with one or more self-care activities: feeding yourself, getting in and out of a bed or chair, dressing and undressing, using toilets, bathing or showering 1 Yes, with at least one activity 2 No  1 missing (dont know, refusal)  2 not applicable if (AGE >= 65) and {PC1a  1 or PC1b  1 or PC1c  1 or PC1d  1 or PC1e  1} PC3 Need to receive help or more help with one or more self-care activities: feeding yourself, getting in and out of a bed or chair, dressing and undressing, using toilets, bathing or showering 1 Yes, with at least one activity 2 No  1 missing (dont know, refusal)  2 not applicable if (AGE >= 65) and {PC1a  1 or PC1b  1 or PC1c  1 or PC1d  1 or PC1e  1} Household activities HA1a Difficulty in preparing meals 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do 5 Not applicable (never tried it or do not need to do it)  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 HA1b Difficulty in using the telephone 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do 5 Not applicable (never tried it or do not need to do it)  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 HA1c Difficulty to do shopping 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do 5 Not applicable (never tried it or do not need to do it)  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 HA1d Difficulty in managing medication 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do 5 Not applicable (never tried it or do not need to do it)  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 HA1e Difficulty in doing light housework 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do 5 Not applicable (never tried it or do not need to do it)  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 HA1f Difficulty in doing occasional heavy housework 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do 5 Not applicable (never tried it or do not need to do it)  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 HA1g Difficulty in taking care of finances and everyday administrative tasks 1 No difficulty 2 Some difficulty 3 A lot of difficulty 4 Cannot do at all/Unable to do 5 Not applicable (never tried it or do not need to do it)  1 missing (dont know, refusal)  2 not applicable if AGE >= 65 HA2 Usually receiving help with one or more domestic activities: preparing meals, using the telephone, shopping, managing medication, light or occasional heavy housework, taking care of finances and everyday administrative tasks 1 Yes, with at least one activity 2 No  1 missing (dont know, refusal)  2 not applicable if (AGE >= 65) and {HA1a  1 or HA1b  1 or HA1c  1 or HA1d  1 or HA1e  1 or HA1f  1or HA1g  1} HA3 Need for help or more help with one or more domestic activities: preparing meals, using the telephone, shopping, managing medication, light or occasional heavy housework, taking care of finances and everyday administrative tasks 1 Yes, with at least one activity 2 No  1 missing (dont know, refusal)  2 not applicable if (AGE >= 65) and {HA1a  1 or HA1b  1 or HA1c  1 or HA1d  1 or HA1e  1 or HA1f  1or HA1g  1} Pain PN1 Intensity of bodily pain during the past 4 weeks 1 None 2 Very mild 3 Mild 4 Moderate 5 Severe 6 Very severe  1 missing (dont know, refusal) Everybody PN2 Extent that pain interfered with normal work during the past 4 weeks (including both work outside the home and housework) 1 Not at all 2 A little bit 3 Moderately 4 Quite a bit 5 Extremely  1 missing (dont know, refusal) Everybody Mental health MH1a Extent of having little interest or pleasure in doing things over the last 2 weeks 1 Not at all 2 Several days 3 More than half the days 4 Nearly every day  1 missing (dont know, refusal) Everybody MH1b Extent of feeling down, depressed or hopeless over the last 2 weeks 1 Not at all 2 Several days 3 More than half the days 4 Nearly every day  1 missing (dont know, refusal) Everybody MH1c Extent of having trouble falling or staying asleep, or sleeping too much over the last 2 weeks 1 Not at all 2 Several days 3 More than half the days 4 Nearly every day  1 missing (dont know, refusal) Everybody MH1d Extent of feeling tired or having little energy over the last 2 weeks 1 Not at all 2 Several days 3 More than half the days 4 Nearly every day  1 missing (dont know, refusal) Everybody MH1e Extent of having poor appetite or overeating over the last 2 weeks 1 Not at all 2 Several days 3 More than half the days 4 Nearly every day  1 missing (dont know, refusal) Everybody MH1f Extent of feeling bad about yourself, feeling being a failure over the last 2 weeks 1 Not at all 2 Several days 3 More than half the days 4 Nearly every day  1 missing (dont know, refusal) Everybody MH1g Extent of having trouble concentrating on things, such as reading the newspaper or watching television, over the last 2 weeks 1 Not at all 2 Several days 3 More than half the days 4 Nearly every day  1 missing (dont know, refusal) Everybody MH1h Extent of moving or speaking so slowly that other people could have noticed or being so fidgety or restless, over the last 2 weeks 1 Not at all 2 Several days 3 More than half the days 4 Nearly every day  1 missing (dont know, refusal) Everybody Health care Use of inpatient and day care HO1 Admission as an inpatient in a hospital in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody HO2 Number of nights spent as a patient in a hospital in the past 12 months Number 1  99  1 missing (dont know, refusal)  2 not applicable if HO1 = 1 HO3 Admission as a day patient in a hospital in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody HO4 Number of times admitted as a day patient in a hospital in the past 12 months Number 1  300  1 missing (dont know, refusal)  2 not applicable if HO3 = 1 Use of ambulatory and home care AM1 Last time of a visit to a dentist or orthodontist (for personal treatment) 1 Less than 6 months ago 2 6 to 12 months ago 3 12 months ago or longer 4 Never  1 missing (dont know, refusal) Everybody AM2 Last time of a consultation of a general practitioner or family doctor (for personal treatment) 1 Less than 12 months ago 2 12 months ago or longer 3 Never  1 missing (dont know, refusal) Everybody AM3 Number of consultations of a general practitioner or family doctor during the past four weeks (for personal treatment) Number 0  99  1 missing (dont know, refusal)  2 not applicable If AM2 = 1 AM4 Last time of a consultation of a medical or surgical specialist (for personal treatment) 1 Less than 12 months ago 2 12 months ago or longer 3 Never  1 missing (dont know, refusal) Everybody AM5 Number of consultations of a medical or surgical specialist during the past four weeks (for personal treatment) Number 0  99  1 missing (dont know, refusal)  2 not applicable If AM4 = 1 AM6a Consultation of a physiotherapist or kinesitherapist in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody AM6b Consultation of a psychologist or psychotherapist in the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody AM7 Use of any home care services for personal needs during the past 12 months 1 Yes 2 No  1 missing (dont know, refusal) Everybody Medicine use MD1 Use of any medicines prescribed by a doctor during the past two weeks (excluding contraception) 1 Yes 2 No  1 missing (dont know, refusal) Everybody MD2 Use of any medicines, herbal medicines or vitamins not prescribed by a doctor during the past two weeks 1 Yes 2 No  1 missing (dont know, refusal) Everybody Preventive services PA1 Last time of vaccination against flu Month/year (MMYYYY) Never or too long ago (0)  1 missing (dont know, refusal) Everybody PA2 Last time of blood pressure measurement by a health professional 1 Within the past 12 months 2 1 to less than 3 years 3 3 to less than 5 years 4 More than 5 years 5 Never  1 missing (dont know, refusal) Everybody PA3 Last time of blood cholesterol measurement by a health professional 1 Within the past 12 months 2 1 to less than 3 years 3 3 to less than 5 years 4 More than 5 years 5 Never  1 missing (dont know, refusal) Everybody PA4 Last time of blood sugar measurement by a health professional 1 Within the past 12 months 2 1 to less than 3 years 3 3 to less than 5 years 4 More than 5 years 5 Never  1 missing (dont know, refusal) Everybody PA5 Last time of a faecal occult blood test 1 Within the past 12 months 2 1 to less than 2 years 3 2 to less than 3 years 4 More than 3 years 5 Never  1 missing (dont know, refusal) Everybody PA6 Last time of a colonoscopy 1 Within the past 12 months 2 1 to less than 5 years 3 5 to less than 10 years 4 More than 10 years 5 Never  1 missing (dont know, refusal) Everybody PA7 Last time of a mammography (breast X-ray) 1 Within the past 12 months 2 1 to less than 2 years 3 2 to less than 3 years 4 More than 3 years 5 Never  1 missing (dont know, refusal)  2 not applicable If SEX = 2 PA8 Last time of a cervical smear test 1 Within the past 12 months 2 1 to less than 2 years 3 2 to less than 3 years 4 More than 3 years 5 Never  1 missing (dont know, refusal)  2 not applicable If SEX = 2 Unmet needs for health care UN1a Unmet need for health care in the past 12 months due to long waiting list(s) 1 Yes 2 No 3 No need for health care  1 missing (dont know, refusal) Everybody UN1b Unmet need for health care in the past 12 months due to distance or transportation problems 1 Yes 2 No 3 No need for health care  1 missing (dont know, refusal) Everybody UN2a Could not afford medical examination or treatment in the past 12 months 1 Yes 2 No 3 No need  1 missing (dont know, refusal) Everybody UN2b Could not afford dental examination or treatment in the past 12 months 1 Yes 2 No 3 No need  1 missing (dont know, refusal) Everybody UN2c Could not afford prescribed medicines in the past 12 months 1 Yes 2 No 3 No need  1 missing (dont know, refusal) Everybody UN2d Could not afford mental health care (by a psychologist or a psychiatrist for example) in the past 12 months 1 Yes 2 No 3 No need  1 missing (dont know, refusal) Everybody Health determinants Weight and height BM1 Height without shoes Number in cm  1 missing (dont know, refusal) Everybody BM2 Weight without clothes and shoes Number in kg  1 missing (dont know, refusal) Everybody Physical activity/exercise PE1 Physical effort of working tasks (both paid and unpaid work activities included) 1 Mostly sitting or standing 2 Mostly walking or tasks of moderate physical effort 3 Mostly heavy labour or physically demanding work 4 Not performing any working tasks  1 missing (dont know, refusal) Everybody PE2 Number of days in a typical week walking to get to and from places at least 10 minutes continuously Number of days 1  7 0 I never carry out such physical activities  1 missing (dont know, refusal) Everybody PE3 Time spent on walking to get to and from places on a typical day 1 10  29 minutes per day 2 30  59 minutes per day 3 1 hour to less than 2 hours per day 4 2 hours to less than 3 hours per day 5 3 hours or more per day  1 missing (dont know, refusal)  2 not applicable if PE2  0 PE4 Number of days in a typical week bicycling to get to and from places at least 10 minutes continuously Number of days 1  7 0 I never carry out such physical activities  1 missing (dont know, refusal) Everybody PE5 Time spent on bicycling to get to and from places on a typical day 1 10  29 minutes per day 2 30  59 minutes per day 3 1 hour to less than 2 hours per day 4 2 hours to less than 3 hours per day 5 3 hours or more per day  1 missing (dont know, refusal)  2 not applicable if PE4  0 PE6 Number of days in a typical week doing sports, fitness or recreational (leisure) physical activities that cause at least a small increase in breathing or heart rate for at least 10 minutes continuously Number of days 1  7 0 I never carry out such physical activities  1 missing (dont know, refusal) Everybody PE7 Time spent on doing sports, fitness or recreational (leisure) physical activities in a typical week HHMM (hours/minutes)  1 missing (dont know, refusal)  2 not applicable if PE6  0 PE8 Number of days in a typical week doing muscle-strengthening activities Number of days 1  7 0 I never carry out such physical activities  1 missing (dont know, refusal) Everybody Consumption of fruit and vegetables FV1 Frequency of eating fruit, excluding juice 1 Once or more a day 2 4 to 6 times a week 3 1 to 3 times a week 4 Less than once a week 5 Never  1 missing (dont know, refusal) Everybody FV2 Number of portions of fruit a day, excluding juice Number 1  99  1 missing (dont know, refusal)  2 not applicable if FV1 = 1 FV3 Frequency of eating vegetables or salad, excluding juice and potatoes 1 Once or more a day 2 4 to 6 times a week 3 1 to 3 times a week 4 Less than once a week 5 Never  1 missing (dont know, refusal) Everybody FV4 Number of portions of vegetables or salad, excluding juice and potatoes a day Number 1  99  1 missing (dont know, refusal)  2 not applicable if FV3 = 1 Smoking SK1 Type of smoking behaviour 1 Daily smoking 2 Occasional smoking 3 No smoking  1 missing (dont know, refusal) Everybody SK2 Kind of tobacco product consumed 1 Cigarettes (manufactured and/or hand-rolled) 2 Cigars 3 Pipe tobacco 4 Other  1 missing (dont know, refusal)  2 not applicable if SK1 = 1 or 2 SK3 Average number of cigarettes a day Number 1  99  1 missing (dont know, refusal)  2 not applicable if SK1 = 1 and SK2 = 1 SK4 Frequency of exposure to tobacco smoke indoors 1 Never or almost never 2 Less than 1 hour per day 3 1 hour or more a day  1 missing (dont know, refusal) Everybody Alcohol consumption AL1 Frequency of consumption of an alcoholic drink of any kind (beer, wine, cider, spirits, cocktails, premixes, liqueurs, homemade alcohol ¦) in the past 12 months 1 Every day or almost 2 5  6 days a week 3 3  4 days a week 4 1  2 days a week 5 2  3 days in a month 6 Once a month 7 Less than once a month 8 Not in the past 12 months, as I no longer drink alcohol 9 Never, or only a few sips or tries, in my whole life  1 missing (dont know, refusal) Everybody AL2 Frequency of consumption of an alcoholic drink for Monday  Thursday 1 On all 4 days 2 On 3 of the 4 days 3 On 2 of the 4 days 4 On 1 of the 4 days 5 On none of the 4 days  1 missing (dont know, refusal)  2 not applicable if AL1 = 1, 2, 3 or 4 AL3 Number of alcoholic (standard) drinks on average on one of the days (Monday to Thursday) 1 16 or more drinks a day 2 10  15 drinks a day 3 6  9 drinks a day 4 4  5 drinks a day 5 3 drinks a day 6 2 drinks a day 7 1 drink a day 8 0 drink a day  1 missing (dont know, refusal)  2 not applicable If (AL1 = 1, 2, 3 or 4) and (AL2 = 1, 2, 3 or 4) AL4 Frequency of consumption of an alcoholic drink for Friday  Sunday 1 On all 3 days 2 On 2 of the 3 days 3 On 1 of the 3 days 4 On none of the 3 days  1 missing (dont know, refusal)  2 not applicable if AL1 = 1, 2, 3 or 4 AL5 Number of alcoholic (standard) drinks on average on one of the days (Friday  Sunday) 1 16 or more drinks a day 2 10  15 drinks a day 3 6  9 drinks a day 4 4  5 drinks a day 5 3 drinks a day 6 2 drinks a day 7 1 drink a day 8 0 drink a day  1 missing (dont know, refusal)  2 not applicable if (AL1 = 1, 2, 3 or 4) and (AL4 = 1, 2, or 3) AL6 Frequency of risky single-occasion drinking (equivalent of 60 g of pure ethanol or more) during the past 12 months 1 Every day or almost 2 5  6 days a week 3 3  4 days a week 4 1  2 days a week 5 2  3 days in a month 6 Once a month 7 Less than once a month 8 Not in the past 12 months 9 Never in my whole life  1 missing (dont know, refusal)  2 not applicable if AL1 = 1, 2, 3, 4, 5, 6 or 7 Social support SS1 Number of close people to count on in case of serious personal problems 1 None 2 1 or 2 3 3 to 5 4 6 or more  1 missing (dont know, refusal) Everybody SS2 Degree of concern shown by other people in what the person is doing 1 A lot of concern and interest 2 Some concern and interest 3 Uncertain 4 Little concern and interest 5 No concern and interest  1 missing (dont know, refusal) Everybody SS3 How easy is it to get practical help from neighbours in case of need 1 Very easy 2 Easy 3 Possible 4 Difficult 5 Very difficult  1 missing (dont know, refusal) Everybody Provision of informal care or assistance IC1 Providing care or assistance to one or more persons suffering from some age problem, chronic health condition or infirmity, at least once a week (professional activities excluded) 1 Yes 2 No  1 missing (dont know, refusal) Everybody IC2 Prevailing relationship of the person(s) suffering from any chronic condition or infirmity or due to old age being provided with care or assistance at least once a week from the respondent 1 Member(s) of respondents family 2 Non-member(s) of respondents family  1 missing (dont know, refusal)  2 not applicable if IC1 = 1 IC3 Number of hours per week the respondent provides care or assistance to the person(s) suffering from any chronic condition or infirmity or due to old age 1 Less than 10 hours per week 2 At least 10 but less than 20 hours per week 3 20 hours per week or more  1 missing (dont know, refusal)  2 not applicable if IC1 = 1 ANNEX II Final sample sizes to be achieved Persons aged 15 or over to be interviewed EU Member States Belgium 6 500 Bulgaria 5 920 Czech Republic 6 510 Denmark 5 350 Germany 15 260 Estonia 4 270 Ireland 5 057 Greece 6 667 Spain 11 620 France 13 110 Italy 13 180 Cyprus 4 095 Latvia 4 555 Lithuania 4 850 Luxembourg 4 000 Hungary 6 410 Malta 3 975 Netherlands 7 515 Austria 6 050 Poland 10 690 Portugal 6 515 Romania 8 420 Slovenia 4 486 Slovakia 5 370 Finland 5 330 Sweden 6 200 United Kingdom 13 085 Total of EU Member States 194 990 Switzerland 5 900 Iceland 3 940 Norway 5 170 Total including Switzerland, Iceland and Norway 210 000 ANNEX III National territories that are excluded from the survey Country National territories France French Overseas Departments and territories Cyprus The non-government controlled area Netherlands Caribbean Islands (Bonaire, St. Eustatius and Saba), the West Frisian Islands with the exception of Texel Ireland All offshore islands with the exception of Achill, Bull, Cruit, Gorumna, Inishnee, Lettermore, Lettermullan and Valentia United Kingdom Scotland north of the Caledonian Canal, the Scilly Islands